DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on March 26, 2021. 
3.	Claims 1-4, 6-9, 11, 13-16 and 20 have been amended.
4.	Claims 1-20 are currently pending and are considered below.

Continued Examination Under 37 CFR 1.114

5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention id directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 1, 8 and 15 (a method, a system and a computer program product respectively) recite obtaining, using a first cookie from a first device via a communications network, wherein the first cookie includes a first identifier corresponding to a first anonymous user identifier stored in a database, and wherein the first anonymous user identifier is associated with first information stored in the database, the first information indicating activities related to interactions of a first anonymous user with a first website; obtaining a second cookie from a second device via the communications network, wherein the second cookie includes a second identifier corresponding to a second anonymous user identifier stored in the database, and wherein the second anonymous user identifier is associated with second information stored in the database, the second information indicating activities related to interactions of a second anonymous user with a second website; correlating the first information and the second information to determine commonalities between the first information and the second information; in response to identifying at least one commonality of the commonalities: determining that the first anonymous user and the advertising; marketing; or sales activities or behaviors; business relations).  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use one or more processor to perform the steps of gathering listener data, and linking separate anonymous actions to a common user, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of gathering listener data, and linking separate anonymous actions 
As for dependent claims 2, 9 and 16, these claims recite limitations that further define the same abstract idea noted in claims 1, 8 and 15.  In addition, they recite the additional elements of associating in the database listener profile classification by the processor are merely tools for associating data of a single user.  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for claims 3, 10 and 17, these claims recite limitations that further define the abstract idea noted in claims 2, 9 and 16. In addition, they recite the additional elements of selecting content from a pool of content and transmitting the content to a device performed by the processor, are merely tools for selecting and transmitting content.  The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.


As for claims 6, 13 and 20, these claims recite limitations that further define the abstract idea noted in claims 2, 9 and 16. In addition, they recite the additional elements of transmitting listener profile classification to a content selection service, which can be performed by a computer processor, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for claims 7 and 14, these claims recite limitations that further define the same abstract idea noted in claims 1 and 8. Therefore, they are considered patent ineligible for the same reason given above.

Response to Arguments

8.	Applicant’s arguments, filed March 26, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  See new 101 rejection above. 


Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        04_10_2021